DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 20-25 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 20) a liquid crystal display device wherein the third insulating film comprises an inorganic insulating material, wherein an edge of the third insulating film is provided on an inner side of the driver circuit portion, in combination with all the other claim limitations; and claim 21) a liquid crystal display device comprising a third insulating film over the second insulating film, and the pixel electrode is also electrically connected to one of the first source electrode and the first drain electrode through a third contact hole in the third insulating film, wherein the third contact hole also overlaps with the first region, wherein the third insulating film comprises an inorganic insulating material, and wherein the third insulating film does not overlap with the second oxide semiconductor film, in combination with all the other claim limitations.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871